DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-9, 13-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the proximate end portion" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the coupling element engaging structure" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the coupling element engaging structure" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the proximate end portion" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 also recites “the coupling element engaging structure is mounted on the first cleaning member control mechanism” which leads to confusion as the specification and drawings disclose and illustrate the coupling element engaging structure 136 as being positioned within the first cleaning member control mechanism 122 (See Fig. 11), not mounted thereon as currently claimed.  Appropriate clarification and correction is required.  
Claim 8 recites “the coupling element engaging structure is translatably mounted on the first cleaning member control mechanism” which leads to confusion as the specification and drawings disclose and illustrate the coupling element engaging structure 136 as being positioned within the first cleaning member control mechanism 122 (See Fig. 11), not mounted thereon as currently claimed.  Appropriate clarification and correction is required.  
Claim 9 recites “the coupling element engaging structure is mounted on the first cleaning member control mechanism” which leads to confusion as the specification and drawings disclose and illustrate the coupling element engaging structure 136 as being positioned within the first cleaning member control mechanism 122 (See Fig. 11), not mounted thereon as currently claimed.  Appropriate clarification and correction is required.  
Claim 13 recites “the coupling element engaging structure is coupled to the cleaning member control mechanism for permitting axial translation thereof the coupling element engaging structure along a centerline longitudinal reference axis of the cleaning member control mechanism” which leads to confusion as to what element translates axially along the centerline.  It appears to the word “thereof” should be amended to the word “of” to be consistent with specification and drawings, such that the coupling element engaging structure is the component which moves axially along a centerline longitudinal axis of the cleaning control member.  Appropriate clarification and correction is required.  
Claims 14-15 are rejected as being necessarily dependent upon claim 13. 
Claim 14 recites the limitation "the proximate end portion" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first cleaning member control mechanism" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “wherein the chassis is adapted for having an endoscope mounted thereon” which leads to confusion as the specification and drawings disclose and illustrate the endoscope 1 as being inserted into the chassis 100 and secured therein (See Figs. 2, 5-6 and 11), not mounted thereon as currently claimed.  Appropriate clarification and correction is required.  
Claims 22-25 are rejected as being necessarily dependent upon claim 21. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,923,661 to Gilkey et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 10,923,661 and require nearly identical structural element (i.e. cleaning member, cleaning member controller, coupling element, etc.).  
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,959,610 to Gilkey et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 10,959,610 and require nearly identical structural element (i.e. cleaning member, cleaning member controller, coupling element, etc.).  
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,284,789 to Gilkey et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 11,284,789 and require nearly identical structural element (i.e. cleaning member, cleaning member controller, coupling element, etc.).  
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,791,918 to Gilkey et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 10,791,918 and require nearly identical structural element (i.e. cleaning member, cleaning member controller, coupling element, etc.).  
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,375,887 to Gilkey et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 11,375,887 and require nearly identical structural element (i.e. cleaning member, cleaning member controller, coupling element, etc.).  
Claim 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/593150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 16/593150 and require nearly identical structural element (i.e. cleaning member, cleaning member controller, coupling element, etc.).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-12, 16, 21-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being an by U.S. Patent Application Publication No. 2003/0139649 to Kasahara et al. 
In regard to claims 1, 10 and 21, Kasahara et al. disclose a cleaning apparatus adapted for cleaning an imaging element of an endoscope, comprising: a cleaning member 26; a coupling element 25 having the cleaning member attached thereto at a distal end portion thereof; and a cleaning member controller 27 coupled to the cleaning member for enabling selective movement of the cleaning member relative to the imaging element 4a, wherein the cleaning member controller includes a first cleaning member control mechanism 29 and a second cleaning member control mechanism 28, wherein the first and second cleaning member control mechanism are independently moveable with respect to each other, wherein the first cleaning member control mechanism is movable to cause the cleaning member to be moved into and away from contact with the surface of the imaging element, wherein the second cleaning member control mechanism includes a user interface portion movable between a plurality of adjustment positions and wherein the user interface portion is interlockedly coupled to a proximate end portion of the coupling element such that the user interface portion being in a particular one of the plurality of adjustment positions causes the cleaning member to be in a corresponding adjusted position relative to the first cleaning member control mechanism (see Figs. 2-3 and 6-7 and paras 0056-0058, 0061-0062).  
In regard to claims 2, 11 and 22-23, Kasahara et al. disclose a cleaning apparatus, wherein the user interface portion is rotatably coupled to the first cleaning member control mechanism (See Fig. 7 and paras 0061-0062).  
In regard to claims 3, 12, 16 and 25, Kasahara et al. disclose a cleaning apparatus, further comprising: a user interface body 11 having the first cleaning member control mechanism coupled thereto, wherein the user interface portion is rotatably coupled to the first cleaning member control mechanism (See Fig. 2-3 and paras 0056-0062).
In regard to claim 6, Kasahara et al. disclose a cleaning apparatus, wherein: the user interface portion being movably attached to the first cleaning member control mechanism includes the user interface portion being rotatably attached to the first cleaning member control mechanism; and the particular one of the plurality of adjustment positions relative to the first cleaning member control mechanism is a rotational position relative to the first cleaning member control mechanism (see Figs. 2-3 and 6-7 and paras 0056-0058, 0061-0062).  
Claim(s) 1-3, 7-13, 16-18, 20-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being an by U.S. Patent Application Publication No. 2006/0199998 to Akui et al. 
In regard to claims 1, 10 and 21, Akui et al. disclose a cleaning apparatus adapted for cleaning an imaging element of an endoscope, comprising: a cleaning member 9; a coupling element 10 having the cleaning member attached thereto at a distal end portion thereof; and a cleaning member controller coupled to the cleaning member for enabling selective movement of the cleaning member relative to the imaging element 2a, wherein the cleaning member controller includes a first cleaning member control mechanism 13 and a second cleaning member control mechanism 14, wherein the first and second cleaning member control mechanism are independently moveable with respect to each other, wherein the first cleaning member control mechanism is movable to cause the cleaning member to be moved into and away from contact with the surface of the imaging element, wherein the second cleaning member control mechanism includes a user interface portion 14a movable between a plurality of adjustment positions and wherein the user interface portion is interlockedly coupled to a proximate end portion of the coupling element such that the user interface portion being in a particular one of the plurality of adjustment positions causes the cleaning member to be in a corresponding adjusted position relative to the first cleaning member control mechanism (see Figs. 4-5, 7-10 and paras 0078-0087, 0091-0110).  
In regard to claims 2, 11, 18, 20 and 22-23, Akui et al. disclose a cleaning apparatus, wherein the user interface portion is rotatably coupled to the first cleaning member control mechanism (See Figs. 7-10 and paras 0091-0110).  
In regard to claims 3, 12, 16 and 25, Akui et al. disclose a cleaning apparatus, further comprising: a user interface body 4 having the first cleaning member control mechanism coupled thereto, wherein the user interface portion is rotatably coupled to the first cleaning member control mechanism (See Fig. 4-5 and paras 0078-0087).
In regard to claim 6, Akui et al. disclose a cleaning apparatus, wherein: the user interface portion being movably attached to the first cleaning member control mechanism includes the user interface portion being rotatably attached to the first cleaning member control mechanism; and the particular one of the plurality of adjustment positions relative to the first cleaning member control mechanism is a rotational position relative to the first cleaning member control mechanism (See Figs. 7-10 and paras 0091-0110).  
In regard to claims 7-9, 13 and 17, Akui et al. disclose a cleaning apparatus, wherein: the second cleaning member control mechanism includes a coupling element engaging structure 12; the user interface portion is rotatably attached to the first cleaning member control mechanism to permit rotation of the user interface portion relative to the first cleaning member control mechanism while inhibiting unrestricted axial displacement therebetween; the coupling element engaging structure is fixedly attached to the proximate end portion of the coupling element; the coupling element engaging structure is mounted on the first cleaning member control mechanism for permitting axial translation of the coupling element engaging structure relative to the first cleaning member control mechanism and inhibiting unrestricted rotational movement therebetween; and the user interface portion being interlockedly coupled to the proximate end portion of the coupling element includes the coupling element engaging structure being threadedly attached to the user interface portion for causing axial translation of the coupling element engaging structure relative to the first cleaning member control mechanism when the user interface portion is rotated (See Fig. 4-5 and paras 0078-0087).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11/18/2022